 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDa threat totake a member'scard away if hefurnished a statement to the Boardagent.This theBoardfoundequivalentto a threat withrespect to his employmentsecurity.Thesecases are not persuasive much less controlling here.Section 8(b)(1)(A) cannot be regardedas an analogue of Section 8(a)(4).I conclude that the allegationsof the complaint havenot been sustained.CONCLUSIONS OF LAW1.Ferguson is an employer engaged in commercewithin themeaning of Section2(6) and (7) of the Act.2.Respondent is a labor organizationwithin the purviewof Section2(5) of theAct.3.Respondent has not engaged in the unfair labor practices alleged in thecomplaint.RECOMMENDED ORDERUpon the basisof the foregoing findings offactand conclusion of law and uponthe entire record in this case, it is recommended that the complaint be dismissed.American Casting Service,Inc.andInternational Molders' andAllied Workers'Union of North America,AFL-CIO,PetitionerAmerican Casting Service,Inc.andInternational Molders' andAlliedWorkers'Union of North America,AFL-CIO.CasesNos. 25-RC-2525, 25-RC-2526, 25-CA-1877, and ??5-CA-1878.February 18, 1965DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONSOn November 16, 1964, Trial Examiner Frederick U. Reel issuedhis Decision in the above-entitled proceeding finding that Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the Act, and recommending that it ceaseand desist therefrom and take certain affirmative action, as setforth in the attached Decision.The Trial Examiner also found thatRespondent had not engaged in certain other unfair labor practicesalleged in the complaint and recommended dismissal of these allega-tions.He further found that the Union's objections to the electionsin Cases Nos. 25-RC-2525 and 25-RC-2526 should be sustained andrecommended that the elections be set aside.Thereafter, Respond-ent filed exceptions, with a supporting brief,' to the Trial Examiner'sDecision.The General Counsel filed a brief in support of the Trial'In its brief Respondent also filed a motion to dismiss the represention matter asmootIn support thereof,Respondent alleges that it has entered into an agreementwith another party for the lease of its Princeton,Indiana, facility,with an option topurchase at the end of 3 years;and that under the terms of this agreement the Princetonplant, which is presently closed for retooling and repairs, will reopen under the exclusivemanagement of the lessee and at such time,the Owensboro plant will cease operations asa foundry.Even assuming the truth of these allegations, we perceive no reason fordenying the employees the right to choose a collective-bargaining representative,if theyso desireAccordingly,the motion is denied.151 NLRB No. 23. AMERICAN CASTING SERVICE, INC.173Examiner's Decision and an answering brief to Respondent's excep-tions and brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, as amended, the National Labor Relations Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman McCulloch and Members Fanning andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theDecision, the exceptions and briefs, and the entire record in thesecases, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations.ORDERPursuant to Section 10 (c) of the National Labor Relations Act,as amended, the Board hereby adopts as its Order, the Orderrecommended by the Trial Examiner and orders that Respondent,American Casting Service, Inc., Owensboro, Kentucky, and Prince-ton, Indiana, its officers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recommended Order.IT IS FURTHER ORDERED that the election held on January 7, 1964,among the employees of American Casting Service, Inc., at itsOwensboro,Kentucky, and Princeton, Indiana, plants, in theappropriate units, be, and they hereby are, set aside.[Text of Direction of Second Elections omitted from publication.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis consolidated proceeding,heard before Trial Examiner Frederick U. Reel atPrinceton, Indiana, on August 11 through 14, 1964,presents primarily factual issuesas to whether the Respondent Employer violated Section 8(a)(1) and(3) of theAct, and in so doing materially affected the outcome of certain representation elec-tions.The "CA" cases1originated in charges filed January 14, 1964,and a con-solidated complaint thereon issued June 11, 1964.The "RC"cases arise out ofconsent elections held January 7, 1964,both of which the Union lost but to both ofwhich it filed on January 14, 1964,"Objections to Conduct Affecting Results ofElection,"alleging,inter alia,the same conduct alleged in the"CA" charges filedthat date.The Regional Director in his report on the objections issued June 26,1964, consolidated the "RC" and "CA"cases for hearing in view of the commonissues raised.Afterthe hearing,briefswere filed by General Counsel and by the RespondentEmployer.Thereafter,General Counsel filed a motion for permission to file a replybrief, and a motion to strike certain testimony,the latter resting on an allegedfailure to provide documentation in support of certain testimony,cross-examinationof which was curtailed with the understanding that supporting documentation wouldbe submitted.In the absence of opposition thereto, these motions are herebygranted, the reply brief has been filed,and the testimony in question(page 845,line 13, throughpage 848, line 12) is stricken.1There are two "CA" cases and two "RC"cases because separate charges and petitionswere filed covering American Casting's two plants. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon consideration of the record, including my observation of the witnesses, andafter careful study of the briefs, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYER, AND THE LABOR ORGANIZATION INVOLVEDAmerican Casting Service, Inc., hereinafter called the Company, is engaged atOwensboro, Kentucky, and Princeton, Indiana, in the manufacture and sale of cast-ings and related products, and annually ships from its latter plant to points outsideIndiana products valued in excess of $50,000.The Company admits, and I find,that it is engaged in commerce within the meaning of the Act, and that InternationalMolders' and Allied Workers' Union of North America, AFL-CIO, is a labor organi-zation within the meaning of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion1.Owensboro plantUnion activity commenced at both Owensboro and Princeton plants in October1963.At Owensboro, the men held meetings on October 17 and 21 in the home ofemployee Thomas Mason.The day after the second meeting one Paul Young,alleged in the complaint to be a supervisory employee, asked employee Johnson ifthe latter knew anything about a union meeting that had been held; Johnson, whohad attended the meeting and signed a union card, replied in the negative.Withinthe next 2 weeks Jack Murphy, likewise alleged to be an Owensboro supervisor,asked employee Stafford if the latter knew anything about aunioninOwensboro(Stafford, who had signed a card, denied knowledge of the Union), mentioned toemployee Mays that "the guys were trying to get up a union" and that "Mr. Davis[company president] mentioned something about giving the guys a raise," and fre-quently asked employee Bryant if he knew anything about the Union.Murphy alsotold Bryant in these conversations that it would be best, if Bryant "knew anything,"to tellMurphy "because [Bryant] was going to be out of work ... Jack Davis wouldclose up the plant and go to Florida." 2Finally, employee Mason testified that some-time in November 1963, in the course of a conversation with Davis, the latterobserved that "the union is trying to get in here" and added that "Before I'll have theUnion, I'll shut both plants down and go to Florida."Davis denied making the statement just quoted, and the issue becomes one ofcredibility.Upon considering the entire record including the demeanor of Masonand Davis on the witness stand, bearing in mind the unconcealed antipathy-a mix-ture of hatred and contempt-which Davis in his testimony and in his correspondencerevealed toward the Union, and giving due weight to company counsel's argumentthatMason was the sole witness who testified to ever hearing Davis make such aremark at Owensboro (but Davis did make a similar remark at Princeton, seeinfra),I find that Mason's testimony in this regard is credible and I discredit Davis' denial.With respect to Young and Murphy, who were not called as witnesses, the record isclear that both enjoyed supervisory status at Owensboro, although Young, who alsoworked at Princeton during part of the period here relevant, was not a supervisorat that plant.At Owensboro, Young hired employees, gave them orders, grantedtime off, directed them to work overtime, transferred an employee to another job,docked an employee's pay, corrected their timecards, and wore a uniform labeled"foreman."Young told employees at Owensboro that Murphy was a supervisor,and they obeyed Murphy's orders; also Murphy hired and discharged employees, andwas compensated for holidays not worked, unlike rank-and-file employees. I there-fore find that Young and Murphy were supervisory employees at Owensboro, andthat as they were agents of the Company, it is responsible for their interrogation ofemployees as to union activity and for Murphy's threat to Bryant.The interrogation,considered in the context of the entire case, and Murphy's and Davis' remarks aboutthe closing of the plant if the Union came in, violated Section 8(a) (1) of the Act.2Bryant testified that he did not take Murphy too seriously, but this does not removethe illegal character of the threat.Cf.NLRB. v. Donnelly Garment Company,330US 219,231. AMERICAN CASTING SERVICE, INC.1752.Princeton plantGeneral Counsel in his brief assigns 13 specific episodes as violations of Section8(a)(1) at the Princeton plant. I find it unnecessary to go into detail on each of the13, as discussion of only a few will demonstrate violations of that section.Most ofthe itemsnotdiscussed,moreover, are those in which I would find no violation,either because of credibility resolutions or because I would hold the alleged perpe-trator not to be an agent of the Company under all the circumstances.a.Early in November Davis made a speech to the assembled employees whichwas largely devoted to the problems caused by producing defective work, but in thecourse of which he stated that if the Union came in he would shut the plant, moveto Florida, and live off other income.This threat (denied by Davis, but testified toby other witnesses whom I credit in this respect, notably Hildred Perry and White,substantially corroborated by Cullivan and Miskell) plainly violated Section 8(a)(1)of the Act 3b.On November 4, 1963, when Mr. and Mrs. Davis were in Florida, they learned,through a long-distance telephone conversation with Betty Barrett, the employee incharge of their Princeton office, of the receipt of the Board's notification that theUnion had filed representation petitions.After this telephone conversation Barrettasked rank-and-file employee Hildred Perry, who is the brother of Mrs Davis andof Supervisor Lewis Perry, to circulate among the employees a petition opposing theUnion and obtain signatures thereto.Hildred Perry did so during working hours,advising some of the employees in the course of so doing that their signatures on thepaper would safeguard their jobs and cause Davis not to shut down the plant.Afterobtaining approximately 30 signatures, Perry returned the paper to BarrettSuper-visorswere aware of Perry's circulation of this petition at the time, and Davisbecame aware of it when he returned from Florida.General Counsel contends that Barrett acted pursuant to telephonic instructionsfrom Mr. or Mrs. Davis to defeat the union movement, and that in any event Barrettwas a supervisor. I reject these contentions.The Davises denied giving any suchorders to Barrett, and the latter, no longer employed by the Company, was notcalled as a witness.There is no credible evidence that the Davises so instructedBarrett, and the testimony of Hardiman, which tends to support General Counsel'scontention, is of doubtful probative value, particularly in the light of his retractionon cross-examination.As to Barrett's "supervisory" status, I find that she occupieda key position in the office and hence frequently relayed information to the foremanor to other employees concerning production requirements, but I do not find her tobe a supervisor of the production workers within the meaning of the Act.How-ever, on the occasion in question she had just spoken with the absent owners bylong-distance telephone, a fact of which numerous employees were aware. In thesecircumstances the employees would have reasonable cause to believe that she andHildred Perry, who acted at her direction, were agents of management, a beliefreenforced by the fact that supervisors were aware of, and did not attempt to stop,Perry's activity.In the light of these facts, and in view of Davis' failure on hisreturn to disavow this activity, I find that the Company is properly chargeabletherewith, and that it thereby further interfered with, restrained, and coerced itsemployees in violation of Section 8(a)(1).Cf.N.L.R.B. v. Birmingham PublishingCo., 262 F. 2d 2, 8 (C.A. 5).c.Shortly after the Davises returned from Florida, Mrs. Davis, an active officerof the Company, asked employee Miskell what the latter'sson-in-law, employeeAngle, would do about the Union.Upon receiving Miskell's assurance that Anglewas antiunion, Mrs. Davis said, according to Miskell, "I trust to you that he don'thave a damn thing to do with it. If he does, I'll fire his damn ass out the door." Ido not regard Miskell as credible in all respects.On the other hand, Mrs Daviswas not asked to, and did not, contradict this testimony.From her demeanor andfrom her unconcealed hostility to the Union (she admittedtellingBarrett to throwin the wastebasket the communications from the Board about the Union), I aminclined to credit Miskell on this matter.The threat to discharge an employee forunion activity was, of course, violative of Section 8(a) (1).3Davis also posted early in November a notice that the plant would close Novem-ber 22, 1963, and Ceneial Counsel alleges that the notice was "bogus " I am inclinedto agree with the contention, but the matter is plainly cumulative to the violation in-herent in Davis' speech, and I theiefore pretermit discussion of the notice 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDd. I credit the following: (1) the testimony of employee McGarrah that in thesummer of 1963 General Foreman Kinder stated that Davis would close the plantifa union organized it; (2) the testimony of employee White that in November1963Mrs. Davis asked him if he could find out who were the union leaders; and(3) the testimony of employee Parson that in January 1964 Kinder asked if he knewwho was the union leader. Each of these episodes, particularly when considered inthe light of Davis' threat to close the plant if the Union came in, constituted viola-tions by the Company of Section 8(a) (1).B. The alleged discriminatory discharges1.Owensboro plantIn the late fall of 1963 (between November 8 and December 15), the Companydischarged 7 of the 20 employees at the Owensboro plant .4 Each of the seven hadsigned union cards; the employment of only three of the Owensboro employees whohad signed union cards survived the discharges.Of the seven dischargees, six (allbut Mays) had attended at least one of the union meetings in October; as notedabove, the Company, through Paul Young, had some knowledge that a union meetinghad occurred at that time.Only two other employees were separated from theOwensboro payroll during this period, Kincaid, who "halfway quit" on December 4after less than 2 months' employment,5 and Burch, who may also have quit, as he isnot included among the laid-off employees listed by Davis in a pretrial affidavit.Among the employees retained at Owensboro throughout this period were threenonunion men, Oscar Pierce, who appears to have been hired in September 1963,Donald Gertersen and Bob Hartley, who were apparently hired in August. Thesethree employees were junior in point of service to most of the laid-off employees.The Company rehired one of the dischargees in February 1964, one in March,offered a job to a third in February, to a fourth about August 1, 1964, and made anoffer of reinstatement to each of the remaining three at the hearing in this case.Between the end of February 1964 and the hearing in this case, the Company hiredapproximately 25 new employees at Owensboro, and in that same period terminatedthe employment of approximately 20 Owensboro employees.The foregoing summary, coupled with the evidence of company hostility to theUnion and company knowledge of the Union's organizing campaign, sets forth theessence of the General Counsel's "affirmative case" as to the seven discharges orlayoffs at Owensboro.The Company, in its answer, and also in a pretrial affidavitof Davis, alleged that each of the seven were guilty of one or more infractions orshortcomings which led to his separation from the payroll.At the hearing, how-ever, neither Davis nor any other company witness testified in support of these alle-gations.Insofar as those matters were developed on the record at all, the testimonyis that of the employees in question, each of whom either completely denied or min-imized the offense alleged.Under these circumstances, I cannot find on this recordthat the individual employees were selected for layoff or discharge for the reasonspeculiar to each of them alleged in the answer or in Davis' affidavit.This, of course,by no means establishes that General Counsel has carried his burden of proof thatthey were discriminated against because of union activity, as there are other, moregeneral, grounds for separation raised as defenses, and other circumstances to con-sider in determining whether General Counsel has carried his burden.As thisrecord developed, however, I find that the Company's allegations as to the individualshortcomings of these employees are not sustained by the evidence.The Company contends that the Owensboro layoffs (as well as those at Princeton,discussed below) resulted from economic factors, including the seasonal slack occa-sioned by freezing weather which curtailed the demand for pipe and sewer installa-tion, and a loss of business resulting from customer dissatisfaction with the Com-pany's defective products.The seasonal slack, while it may well explain the 2-weekshutdown which occurred late in December, does not appear to warrant the curtail-ments which began early in November, for the testimony indicates that the seasonallayoffs could be expected in December and January.A major issue in the case, affecting both the Owensboro and Princeton layoffs,arises out of the Company's loss of business.General Counsel concedes that earlyin November 1963, shortly before the layoffs in this case and shortly after learning4 Thomas Mason, Jewell Stafford, George Bryant, Wilbur Mays, Hubert Gibson, JoeJackson, and Wayne Johnson5 General Counsel appears to have abandoned the allegation Kincaidwas among thoseunlawfully laid off or discharged, and the complaint as to himwill therefore be dismissed. AMERICAN CASTING SERVICE, INC.177that the Union had filed representation petitions with the Board, the Companyarranged to have a competitor, Tyler Pipe and Foundry Company, supply castings toone B& H Sales Company, which prior thereto had been a major customer of theCompany.General Counsel argues that the Company deliberately dropped theB & H business after hearing of the union activity in order to have an excuse toreduce its force and lay off union adherents.The Company'spositionis that itlost the B & H business because the materials it had sold B & H were defective andwere unacceptableto the eventual users,notably the city of West Palm Beach, Flor-ida, to whom B & H passed them on. General Counsel contends that the troublewith B & H customers postdated the November arrangements, and the correspond-ence introduced into evidence lends some support to this contention.On the otherhand, there is evidence of difficulties in West Palm Beach in September; Davis tes-tified that he was personally engaged in trying to repair defective work there at theend of October; and a complaining letter from another contractor with the city,dated December 11, 1963, indicates that the city's objections to the Company's prod-uctswere of long standing. I, therefore, notwithstanding the strong contentionadvanced by able General Counsel in his fine brief, do not find that the Companysacrificed its B & H business to have an excuse to cut its payroll and thereby get ridof union adherents. I further find, in accordance with the Company's contentions,that its difficulties with many of its customers arising out of inferior products madeby the Company led it at this time to revert to its former practice of buying a largenumber of castings, and producing less of its own for sale to its customers.6Resolution of these "economic"issues inthe Company's favor, however, falls farshort of ultimately disposing of the case.Accepting, as I do, the Company's positionthat a loss of business justified a layoff at Owensboro at the time in question, we areleft with the question whether the selection of employees to be laid off was motivatedby their union activity.Summarizing the facts, we have the layoff or discharge of7 men, all of whom had signed union cards and 6 of whom had attended a unionmeeting, and a retention of 13 men, only 3 of whom had signed cards.Moreover,the Company, openly and avowedly hostile to the Union, did not recall four of theseven men, although it had numerous job openings in the next 6 months.Withrespect to the failure to recall, the Company urges that the men in question werecasual laborers and that it had no policy to seek out former employees to offer themvacancies.The record indicates, however, that the Company did in fact recall someof the employees and took the initiative in seeking them out (e.g., Stafford andMays), and also establishes that at the time of their separations the men were toldthey were temporarily laid off or that they would be called back.Upon consideration of the entire record, including the evidence of company hos-tility to the Union, the lack of evidence that the laid-off men were selected for rea-sons reflecting on their abilities, the failure to recall them when vacancies occurred,the retention of employees junior in status, and the overwhelming disproportion ofunion men selected for layoff when considered in the light of the number of unionmembers among the employees,? I find and conclude that the Company was motivatedby antiunion considerations in selecting the men to be laid off. Because two of thelaid-off men, Mays and Gibson, had been employed only a few weeks each, however,I find that even in the absence of discrimination, they would have been included in6 Employee Stafford testified that his supervisor, Murphy, told him early in Novemberthat Davis had canceled a large order for sewer lids.Even if this testimony were to becredited, it would not establish an antiunion motivation for the cancellation.Davis'denial that he ever had an order of the size Stafford reported was phrased in terms of "man-hole covers" and not "sewer lids," but unlike General Counsel, I view this as a denialof the episode, and I credit Davis in this respect.4 Cf the Seventh Circuit's recognition that "the disproportionate treatment of unionand nonunion workers may under certain circumstances be very persuasive evidence ofdiscrimination."N L.R.B. v. W. C. Bachelder, Receiver for Hoosier Veneer Co ,120 F.2d 574, 578, cert. denied 314 U S. 647.Accord:N.L R B. v. Winona Textile Halls,160F 2d 201, 208 (C A. 8);N.L R.B. v. Chattanooga Bakery, Inc.,127 F. 2d 201, 204 (C.A. 6),cert.denied 317 U.S. 676;N L.R.B. v. Whittenberg Construction Company,200 F. 2d157, 159-160 (C.A.6) ; N.L.R.B. v. W. C. Nabors, d/b/a W.C.NaborsCompany,196 F.2d 272, 275-276 (C.A.5) ; N.L.R.B. v. Fredrica Clausen, d/b/a Luzerne Hide & Tallow,188F. 2d 439, 442 (C.A. 3), cert. denied, 342 U.S. 868;N.L.R.B. v. Earl I. Sifera, d/b/a SiferaCandy Company,171 F. 2d 63, 66 (C A. 10) ; F.W. Woolworth Company v. NLRB.,121 F. 2d 658, 661-662(CA. 2) ; N.L.R.B. v. Dimon Coil Company, Inc,201 F 2d 484,486 (C.A.2) ; Amalgamated Clothing Workers of America, AFL-CIO v. N L R B.,302 F 2d186, 190 (CAD.C).783-133-66-vol. 151-13 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe layoff which was economically justified. (I also note that Mays did not attendany union meeting and that he was the first of the group to be offered reinstatement.)I therefore recommend dismissal of the complaint as to them, and also as to Kincaid(see footnote5, supra),but sustain the allegations of unlawful discrimination as toMason, Stafford, Bryant, Jackson, and Johnson.2.The November-December discharges at PrincetonOn November 8, 1963, the Company laid off or discharged 7 of its over 50 Prince-ton employees, and it released 1 more on December 8 and 2 on December 13. Asin the case of the Owensboro layoffs which occurred during the same period, theCompany contends that an economic layoff was necessitated by the loss of business,and General Counsel claims that the Company created the economic situation togive it an excuse to oust union supporters.On this issue, as noted above, I find thatGeneral Counsel has not sustained his burden of proof. But, as in the Owensborosituation, the Company's avowed hostility to the Union leads to an inquiry as towhether the selection of employees to be laid off was made on a discriminatory basis.The Company, in its pleadings and Davis' pretrial statements, assigned some groundsfor selecting particular men at Princeton for layoff, but (with one exception, dis-cussed below) no effort was made to substantiate these matters, and indeed they weredispelled by testimony at the hearing.This almost complete lack of any evidence to indicate why particular individualswere selected for layoff creates some of the difficulties in this case.To be sure, theburden of proving unlawful discrimination rests on General Counsel; the Companymay discharge for "a good reason, a bad reason, or no reason at all," but not forunion activity.But here General Counsel has established the Employer's extremehostility to the Union, the Employer's knowledge of an organizing campaign, and(as shown below) the Employer's belief that the employees discharged were unionsupporters.These circumstances, coupled with the failure of the evidence to sub-stantiate the claims in the Company's answer relative to the shortcomings of theseemployees, give rise to a permissible inference that the selection was motivated byantiunion considerations.In this setting, it seems appropriate to consider the rela-tive seniority of the men laid off and those retained.Certainly, in the absence ofcontract, the Company was not required to observe seniority.The mere fact thatseniority is a commonly accepted basis of selection would not warrant the Board'simposing it on the Company in this case. But Davis himself, in his pretrial state-ment and in his answer to the complaint, referred to seniority as a factor in theselection for layoff. It seems reasonable to interpret these statements as an admis-sion by Davis that where all other factors were equal, seniority would govern.Thedifficulty from the Company's standpoint is that on this record there is no evidenceto justify findings (except possibly in one instance) which would sustain Davis' claimthat all other factors were not equal.On the other hand, an unexplained failure tofollow seniority is not enough to establish a violation, even by an antiunion employer,in the absence of evidence that he believed the employees laid off were unionsupporters.At Owensboro the employees had attended a union meeting, and the matter hadbeen the subject of interrogation thereafter, but at Princeton the chief source ofcompany knowledge as to which employees supported the Union was the antiunionpetition which Hildred Perry had openly circulated with the admonition that employ-ees shouldsignit if they wanted to keep their jobs.This petition was turned in tothe company office, and Davis, in a pretrial letter to the Board's Regional Office,admitted having a copy of it.Of the seven men laid off on November 8, four (the two Terrys, Thompson, andMcIntyre) were relatively junior employees in point of continuous service.Thepayroll records show that only four retained employees (Ellis, Scott, White, andWillis) had as little or less continuous service.Under these circumstances, the factthat the Terrys and Thompson had not signed the antiunion petition, and that McIn-tyre had only signed after exhibiting reluctance and after special prodding, wouldnot serve to establish unlawful discrimination against them.Compare the cases ofMays and Gibson at Owensboro.Although the Company did not advance any"seniority" argument in its brief, that factor is mentioned in Davis' pretrial statementand answer as allegedly entering into the determination of whom to lay off.More-over, once it is accepted (as I do) that a layoff was economically justified, the selec-tion must be made on some basis not prohibited by law. The Company introducedno evidence justifying selection of these four employees on a "merit" basis, but thereis evidence (the payroll records) warranting a conclusion that they would have beenreached on a seniority basis. AMERICAN CASTING SERVICE, INC.179With respect to the other three discharged at Princeton on November 8, however,their seniority far exceeded that of the four retained employees named above.More-over, as to two of the three, Nelson and Carter, the testimony fails to show anyground for their being selected for layoff.Carter, who had signed a union card,had refused to sign the antiunion petition.The record does not conclusively estab-lishwhether Nelson signed it or not, but as he was one of the most active unionproponents, it is a fair inference that he did not, particularly as Barrett, after Nelson'slayoff, express the opinion that he was one of the union leaders. In the light ofthese circumstances, of.the Company's open hostility to the Union, and of the lackof any other reason shown for their selection, I find that the selection of Nelson andCarter for inclusion in the November 8 layoff was caused, at least in part, by theirengaging in activities protected by the Act.A closer case is presented by the discharge of McGarrah on November 8.Hehad signed the antiunion petition and had not signed a union card.The recordshows, however, that Betty Barrett, the office clerk who had ready access to Davis'ear and shared her Employer's antiunion sentiments, openly expressed the opinionthatMcGarrah was a union leader.Moreover, McGarrah had expressed prounionviews to General Foreman Kinder only 3 months before.On the other hand,McGarrah was the one employee as to whom there is testimony supporting theCompany's pretrial contention that he was selected for discharge for nonunion rea-sons.To be sure, McGarrah's testimony tends to explain away the criticismsdirected at him (e.g., he had slept in his truck, but only on his own time; his alleg-edly low average speed was occasioned by a misrouting; his presence on two occa-sions in a liquor store was for cashing checks), but the issue is not whether he wasat fault in these matters, but whether the Company selected him for dischargebecause it believed him to be at fault or because it believed he was a union leader.These alleged faults of McGarrah had occurred some time before his discharge. Thesleeping in the truck on his own time occurred "in the summer"; the misroutingoccurred "two or three months before" the discharge; the episodes of check cashingin a liquor store are not fixed in time, but the first incident was observed by Mrs.Davis, who was in Florida in late October.Significant in disposing of McGarrah's case is his testimony that in December, afterhis layoff, he met General Foreman Kinder, and Kinder then stated that he hadexpected to reemploy McGarrah before that date.Kinder, who testified thereafter,did not deny McGarrah's testimony, and inferentially confirmed it by testifying thathe viewed the November 8 layoffs, including McGarrah's, as temporary and seasonal.This testimony tends to negate the evidence that McGarrah's alleged faults causedthe Company to discharge him as an unsatisfactory employee.On the entire record,including the Company's known hostility to the Union and McGarrah's earlierexpression of support for a union, I find that he was separated on November 8because of the Company's belief that he was a union leader, and not because of hisalleged faults.The fact that he was not active in the Union does not negate theillegal character of the illegally motivated action.SeeThe Ridge Tool Company,102 NLRB 512, 513, enfd. 211 F. 2d 88 (C.A. 6).On December 8 the Company laid off Everett Cullivan and on December 13,Isaac Parson and Isaiah Young. Cullivan and Parson had both signed the antiunionpetition; the record is silent as to whether Young signed it, but abounds with evi-dence that he and Nelson were the union leaders, and Davis, at the hearing, admit-ted knowing that Young was "very active in the Union."Also on or about Decem-ber 13, the Company hired a new laborer and apprentice molder, one Whitehead.Although Parson and Cullivan were laid off out of seniority, no probative evidencein the record warrants a finding that the Company believed either of them to beunion adherents. (Cullivan's testimony that employee Carnaharn had informed himof an inquiry from Mrs. Davis as to Cullivan's attitude on the Union is hearsay, astoMrs. Davis.)Parson, moreover, was rehired the following month, and (in viewof the 2-week shutdown at Christmas) missed less than 1 month's work. But thedischarge of Young, a known union leader, coincident with the hiring of Whitehead,and the retention of such junior employees as White, Scott, Ellis, and Willis, isunexplained on this record, and in the light of company hostility to the Union mayreasonably be attributed to Young's union activity. In short, I find that of theNovember-December layoffs or discharges at Princeton, those of Young, McGarrah,Nelson, and Carter were discriminatory; as to the others, General Counsel hasfailed to show that they would not have been reached in a nondiscriminatory layoff(the Terrys, Thompson, and McIntyre), or that the Company had any belief thatthey were engaged in union activity (Parson and Cullivan).Carter and Young werereinstated in June 1964. 180DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The alleged constructive discharge of Lloyd MorganOn January 22, 1964, employee Lloyd Morgan was one of a group of Princetonemployees attending a union meeting in a room at the hike Box Inn. Paul Young,who had been a supervisor at Owensboro but who was then a rank-and-file employeeat Princeton, was observed making a list of the employees who attended that meet-ing 8On January 24, 2 days later, Morgan's supervisor, General Foreman Kinder,toldMorgan that from then on he would be expected to take his regular share ofnight duty.This problem had arisen the previous September, and Morgan had beenpermitted to avoid night duty on the plea that his wife worked, and he had to stayhome with his children. In January, however, the Company insisted that Morgantake his regular turn at night, and Morgan therefore quit.The Company rehiredhim in May, when he was able to work at night, his wife having left her job in themeantime.General Counsel urges that the Company learned, through Paul Young, of Mor-gan's attendance at the union meeting, and that it forced him to quit by insisting onworking conditions it knew he would not accept, or in other words that Morganwas "constructively discharged."The coincidence in time lends considerable colortoGeneral Counsel's case.On the other hand, January 24 was also the date onwhich the Company rehired Parson, who was to share with Morgan and one Strykerin the projected night duty.The record indicates that when Morgan quit, Parsonand Stryker shared the night duty, and that on occasion an additional man wastransferred from another job to help them.From this General Counsel argues thatthe need for Morgan's night service was not so overwhelming as to warrant forcinghim to quit.The record also indicates, however, that the need for night duty, whichhad lessened in October 1963, increased in January 1964, so that Kinder had somejustification in reopening the issue with Morgan coincident with the reemploymentof Parson.On the whole, and while the matter is not free from doubt, I find thatGeneral Counsel has not sustained his burden of proving that Morgan's attendanceat the union meeting on January 22 was a motivating factor in the renewed demand2 days later that he work his share of night duty, and I therefore recommend dis-missal of the complaint as to him .9III.THE OBJECTIONSTO THE ELECTIONThe findings set forth above with respect to violations of Section 8(a) (1) and (3 )at both the Owensboro and Princeton plants in the period between the filing of thepetitions for certification and the election necessarily result in sustaining the Union'sobjections to the elections at both plants. I further find, as urged by the Union insupport of its objections in the Princeton case, that the Company ordered McGarrahoff its premises on the day of the election, thereby preventing him from fulfillinghis assignment as observer designated by the Union. In the light of these findings,I shall recommend that the elections be set aside.IV.THE REMEDYAs the record reveals deep and pervasive hostility to the employees' exercise of theirSection 7 rights, I shall recommend a cease-and-desist order encompassing the unfairlabor practices found and any other invasions of those rights.Affirmatively, I shallrecommend that McGarrah and Nelson be offered reinstatement, and that they andthe other employees found to have been the victims of unlawful discrimination, bemade whole for wages lost as a result of the illegal action. Backpay due under theRecommended Order should be computed in accordance with the formulas set forthin F. W.Woolworth Co.,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB716. I shall recommend the posting of an appropriate notice and, as noted above, thesetting aside of the elections.8 So far as this record shows, Young did not act at the Company's direction in com-piling his list of employees attending the meeting, and I therefore do not find the Com-pany guilty of unlawful surveillance.8 The complaint alleged that the Company assigned Morgan "to the night shift . . .and refused to permit said employee to alternate between the day and night shift . . . .This allegation was obviously not sustained but General Counsel, without formally amend-ing the complaint, presented the case on the theory that requiringanynight work ofMorgan was a device to force him to quit. I would not view this as a fatal variance ifthe proof sustained the new theory, as the facts were fully litigated. AMERICAN CASTING SERVICE, INC.181CONCLUSIONS OF LAW1.By its interrogation, threats, and failure to disavow the antiunion petition, asdescribed above, the Company has interfered with, restrained, and coerced its employ-ees in the exercise of their Section 7 rights, thereby committing unfair labor practicesaffecting commerce within the meaning of Sections 8(a)(1) and 2(6) and (7) ofthe Act.2.By laying off or discharging employees Thomas Mason, Jewell Stafford, GeorgeW. Bryant, Jr., Joe Jackson, Wayne Johnson, Ralph Nelson, Theron Carter, IsaiahYoung, and Joe McGarrah because of a belief that they were union supporters, theCompany engaged in unfair labor practices affecting commerce within the meaning ofSections8(a)(3) and (1) and2(6) and (7) of the Act.Accordingly, upon the foregoing findings of fact and conclusions of law, and uponthe record as a whole, I recommend, pursuant to Section 10(c) of the Act, issuanceof the following:ORDERAmerican Casting Service, Inc., its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discriminating against employees because of their membership in, or supportof, International Molders' andAlliedWorkers' Unionof North America, AFL-CIO,or any other labor organization.(b) Threatening to close either or both of its plants if a labor organization shouldsucceed in organizing its employees.(c) Interrogating its employees as to their membership in, or support of, any labororganization,or as to their attendance at meetings of any labor organization,or as towhich employees are leaders or supporters of any labor organization.(d)Circulating,or acquiescing,in and ratifying the circulation of, any antiunionpetitionwhichemployees are instructed to sign in order to retain their jobs.(e) In any other manner interfering with,restraining,or coercing employees in theexercise of their rights under Section7 of the Act.2.Take thefollowing affirmative action necessary to effectuate the policies of theAct.(a)Offer to reinstate Joe McGarrah and Ralph Nelson to their former or substan-tially equivalent positions,and make them and Thomas Mason, Jewell Stafford,George W.Bryant,Jr., Joe Jackson,WayneJohnson,Theron Carter, and IsaiahYoung whole,in the manner described in the portion of the Trial Examiner'sDecisionentitled "The Remedy," for any loss of earnings suffered by reason of the discrimina-tion against them.(b)NotifyJoeMcGarrah and Ralph Nelson if presently serving inthe ArmedForces of the United States of their right to full reinstatement upon application inaccordance with the Selective Service Act and the Universal Military Training andService Act of 1948, as amended, after discharge from the Armed Forces.(c) Preserve and, upon request, make available to the Board or its agents, forexamination and copying,all payroll records,social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due under the terms thereof.(d) Post at its plants in Princeton,Indiana, and Owensboro,Kentucky,copies ofthe attached notice marked"Appendix."10Copies of such notice,to be furnished bythe Regional Director for Region 25, shall,after being duly signedby JackDavis, beposted immediately upon receipt thereof, and be maintained by it for a period of 60consecutive days thereafter,in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby theRespond-ent to insure that said notices are not altered,defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 25, in writing, within 20 days fromthe date of the receipt of this Decision,what steps the Respondent has taken to com-ply herewith.11"In the event that this Recommended Order is adopted by the Board, the words "asOrdered by" shall be substituted for "as Recommended by a Trial Examiner of" in thenotice.In the further event that the Board's Order be enforced by a United States Courtof Appeals, the words "a Decree of the United States Court of Appeals, Enforcing an Orderof" shall be inserted immediately following "as Ordered by."li In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read- "Notify said Regional Director, In writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith." 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is further ordered that the elections held January 7, 1964,among the employees ofRespondent in its Princeton,Indiana, and Owensboro,Kentucky,plants, be, andhereby are,set aside,and that the Regional Director for Region 25 shall conductfurther elections at such plants in the units he has heretofore found appropriate afterhe is satisfied that fair elections may be conducted at such plants.APPENDIXNOTICE TO ALL EMPLOYEESAs Recommended by a Trial Examiner of the National Labor Relations Board, weare posting this notice to inform our employees of the rights guaranteed them in theNational Labor Relations Act:WE WILL NOT discharge or lay off any employee for having joined, or sup-ported the International Molders' and Allied Workers'Union of North America,AFL-CIO,or any other union.WE WILL NOT ask any employee whether he or other employees are membersof, or leaders of, a union.WE WILL NOT threaten our employees that we will close our business ratherthan deal with a union.WE WILL NOT in any other way interfere with our employees'right to join orsupport a union.ALL OUREMPLOYEES have the right either to join or not to join a union.WE WILL offer Ralph Nelson and Joe McGarrah their old jobs, and we willgive them and Isaiah Young, Theron Carter,Thomas Mason,Jewell Stafford,Wayne Johnson,Joe Jackson,and George W. Bryant,Jr.,backpay for wageslost as a result of their discharge or layoff in November and December 1963.AMERICAN CASTING SERVICE, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify Ralph Nelson and Joe McGarrah if either is presently servingin the Armed Forces of the United States of his right to full reinstatement upon appli-cation in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act of 1948, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office,614 ISTACenter, 150 West Market Street, Indianapolis,Indiana, Telephone No. Melrose 3-8921,if they have any question concerning this notice or compliance with itsprovisions.Miscellaneous Drivers and Helpers Union Local 610, affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of AmericaandRobert R. Wright,Inc.Case No. 14-CC-286-1.February 19,1965DECISION AND ORDERUpon charges filed by Robert R. Wright, Inc., herein calledWright, the General Counsel of the National Labor Relations Board,by the Regional Director for Region 14, issued a complaint datedAugust 31, 1964, against Miscellaneous Drivers and Helpers UnionLocal 610, affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, herein calledtheRespondent, alleging that the Respondent had engaged inand was engaging in unfair labor practices within the meaning of151 NLRB No. 22.